Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on January 28, 2021, claims 1, 10, and 16 have been amended, claim 20 has been newly added; thus claims 1-20 are pending for examination.

Terminal Disclaimer

The terminal disclaimer filed on January 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,372,657 and Patent Number 10,754,811 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection has been withdrawn due to the terminal disclaimer filed on January 28, 2021.

Response to Amendment
The objections to specification and claim rejections made under 35 U.S.C. 112(a) have been withdrawn due to the amendment filed on January 28, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ariel S. Rogson, Reg. No. : 43,054 on February 11, 2021.
The application has been amended as follows:
In the Claims:
1.	(Currently Amended)	A device, comprising:
a connector to connect the device to a component in a chassis;
first circuitry to determine a type of the chassis including the device; and
second circuitry to configure the device to use a first mode or a second mode responsive to the type of the chassis,

wherein the second mode includes a second transport protocol to communicate between the device and the chassis, and
wherein the component performs a function in addition to determining a type of the chassis including the device.

2.	(Original)	The device according to claim 1, wherein the first circuitry is operative to determine the type of the chassis from a signal on a pin on the connector.

3.	(Original)	The device according to claim 1, wherein the first circuitry is operative to determine the type of the chassis including the device from the component.

4.	(Original)	The device according to claim 1, wherein the first circuitry is operative to read the type of the chassis from a Vital Product Data (VPD).

5.	(Original)	The device according to claim 1, wherein the connector supports a plurality of Peripheral Component Interconnect Express (PCIe) lanes and Serial Attached Small Computer System Interface (SCSI) (SAS) pins.

6.	(Original)	The device according to claim 5, wherein, based at least in part on the type of the chassis being Non-Volatile Memory Express (NVMe), the second circuitry is operative to use two lanes of the PCIe lanes as both a data plane and a control plane for a host and to disable use of an Ethernet port via the SAS pins.

7.	(Original)	The device according to claim 5, wherein, based at least in part on the type of the chassis being Non-Volatile Memory Express over Fabric (NVMeoF), the second circuitry is operative to use two lanes of the PCIe lanes as a control plane for a host, and to use a set of SAS pins as an Ethernet port for a data plane for the host.

8.	(Currently Amended)	A method, comprising:
determining a type of chassis in which a device is installed, where the device is coupled to a component in the chassis using a connector, the component performing a function in addition to determining a type of the chassis including the device; and
configuring the device to enable a first communication mechanism and disable a second communication mechanism for the device according to the type of the chassis.

9.	(Original)	The method according to claim 8, wherein determining a type of chassis in which a device is installed includes accessing a signal from a pin on the connector.

10.	(Currently Amended)	The method according to claim 8, wherein 

determining a type of chassis in which a device is installed includes determining the type of the chassis from the component.

11.	(Original)	The method according to claim 8, wherein determining a type of chassis in which a device is installed includes reading the type of the chassis from a Vital Product Data (VPD).

12.	(Original)	The method according to claim 8, wherein configuring the device to enable a first communication mechanism and disable a second communication mechanism for the device according to the type of the chassis includes, based at least in part on the type of the chassis being a Non-Volatile Memory Express (NVMe) chassis:
enabling two lanes in a Peripheral Component Interconnect Express (PCIe) bus as both a data plane and a control plane for a host; and
disabling an Ethernet port for the host.

13.	(Original)	The method according to claim 8, wherein configuring the device to enable a first communication mechanism and disable a second communication mechanism for the device according to the type of the chassis includes, based at least in part on the type of the chassis being a Non-Volatile Memory Express over Fabric (NVMeoF) chassis:
enabling two lanes in a PCIe bus as a control plane for a host; and
enabling an Ethernet port as a data plane for the host using a pair of SAS pins on the connector as the Ethernet port.

14.	(Currently Amended)	An article, comprising a tangible non-transitory storage medium, the tangible non-transitory storage medium having stored thereon non-transitory instructions that, when executed by a machine, result in:
determining a type of chassis in which a device is installed, where the device is coupled to a component in the chassis using a connector, the component performing a function in addition to determining a type of the chassis including the device; and
configuring the device to enable a first communication mechanism and disable a second communication mechanism for the device according to the type of the chassis.

15.	(Original)	The article according to claim 14, wherein determining a type of chassis in which a device is installed includes accessing a signal from a pin on the connector.

16.	(Currently Amended)	The article according to claim 14, wherein 

determining a type of chassis in which a device is installed includes determining the type of the chassis from the component.

17.	(Original)	The article according to claim 14, wherein determining a type of chassis in which a device is installed includes reading the type of the chassis from a Vital Product Data (VPD).

18.	(Original)	The article according to claim 14, wherein configuring the device to enable a first communication mechanism and disable a second communication mechanism for the device according to the type of the chassis includes, based at least in part on the type of the chassis being a Non-Volatile Memory Express (NVMe) chassis:
enabling two lanes in a Peripheral Component Interconnect Express (PCIe) bus as both a data plane and a control plane for a host; and
disabling an Ethernet port for the host.

19.	(Original)	The article according to claim 14, wherein configuring the device to enable a first communication mechanism and disable a second communication mechanism for the device according to the type of the chassis includes, based at least in part on the type of the chassis being a Non-Volatile Memory Express over Fabric (NVMeoF) chassis:
enabling two lanes in a PCIe bus as a control plane for a host; and
enabling an Ethernet port as a data plane for the host using a pair of SAS pins on the connector as the Ethernet port.

20.	(Canceled)

Allowable Subject Matter
Claims 1-19 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday - Friday 8:00 AM to 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING-YIH SHYU/Primary Examiner, Art Unit 2184